     Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 1 of 23




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KALIM A. BHATTI,                       :
                     Plaintiff         :
                                       :
         v.                            :     NO. 1:18-cv-02178-SHR
                                       :
REPUBLICAN CAUCUS OF THE               :
PENNSYLVANIA HOUSE OF                  :
REPRESENTATIVES, et. al.               :
                                       :
                     Defendants        :     JURY TRIAL DEMANDED



          ________________________________________

          DEFENDANTS' BRIEF IN SUPPORT OF THEIR
     MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT
           PURSUANT TO RULES 12(b)(1) and 12(b)(6)
         ________________________________________




                                  Adam L. Santucci
                                  PA ID No. 307058
                                  Micah T. Saul
                                  PA ID No. 307236
                                  McNEES WALLACE & NURICK LLC
                                  100 Pine Street, P.O. Box 1166
                                  Harrisburg, PA 17108
                                  (717) 232-8000

                                  Attorneys for the Caucus and Jennifer L.
                                  Jones, John Dille & Stephen Miskin
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 2 of 23




                              TABLE OF CONTENTS

                                                                                           Page

           TABLE OF CITATIONS ............................................................ ii
 I.        PROCEDURAL HISTORY OF THE CASE ............................... 1

 II.       FACTS ALLEGED IN PLAINTIFF’S COMPLAINT .................... 3
III.       STATEMENT OF THE QUESTIONS INVOLVED ..................... 4

IV.        ARGUMENT ............................................................................. 5

           A.     COUNT I OF THE AMNEDED COMPLAINT
                  SHOULD BE DISMISSED FOR FAILURE TO
                  STATE A CLAIM UPON WHICH RELIEF MAY BE
                  GRANTED ....................................................................... 7

           B.     COUNT II OF THE AMNEDED COMPLAINT
                  SHOULD BE DISMISSED FOR FAILURE TO
                  STATE A CLAIM UPON WHICH RELIEF MAY BE
                  GRANTED ..................................................................... 10

           C.     COUNT III OF THE AMNEDED COMPLAINT
                  SHOULD BE DISMISSED FOR FAILURE TO
                  STATE A CLAIM UPON WHICH RELIEF MAY BE
                  GRANTED ..................................................................... 14

           D.     COUNT IV OF THE AMNEDED COMPLAINT
                  SHOULD BE DISMISSED FOR FAILURE TO
                  STATE A CLAIM UPON WHICH RELIEF MAY BE
                  GRANTED ..................................................................... 15

V.         CONCLUSION........................................................................ 17




                                          i
          Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 3 of 23




                                     TABLE OF CITATIONS

Cases:                                                                                                Page

Amtrak v. Morgan, 536 U.S. 101 (2002) ...................................................... 8

Ashcroft v. Iqbal, 556 U.S. 662 (2009) .................................................. 6, 13

Benak v. Alliance Capital Mgmt. L.P., 435 F.3d 396 (3d Cir. 2006) ............. 6

Betz v. Temple Health Sys., 659 Fed. Appx. 137 (3rd Cir. 2016) ................. 7

Constitution Party of Pa. v. Aichele, 757 F.3d 347 (3d Cir. 2014)................ 5

Curay-Cramer v. Ursuline Acad. of Wilmington, Delaware, Inc.,
     450 F.3d 130 (3d Cir. 2006) ............................................................... 9

Dubose v. Quinlan, 173 A.3d 634 (Pa. 2017) ............................................ 12

Lake v. Arnold, 232 F.3d 360 (3d Cir. 2000) ............................................... 6

Massarsky v. General Motors Corp., 706 F.2d 111 (3d Cir. 1983) .............. 6

Napier v. Thirty or More Unidentified Federal Agents, etc.,
     855 F.2d 1080 (3d Cir. 1988) ........................................................... 11

O’Connor v. City of Newark, 440 F.3d 125 (3d Cir. 2006) ........................... 8

Parratt v. Taylor, 451 U.S. 527 (1981) ...................................................... 11

Rizzo v. Goode, 423 US 362 (1976) ......................................................... 11

Robinson v. City of Pittsburgh, 120 F.3d 1286 (3rd Cir. 1997) ................... 11

Schutt v. Melmark, Inc., 2017 U.S. Dist. LEXIS 61885 (E.D. Pa.
     2017) ................................................................................................. 6

Smith v. Bell Atl. Network Servs., Inc., No. 94-1605,
     1995 WL 389697 (E.D. Pa. June 28, 1995) ............................... 16, 17


                                                  ii
         Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 4 of 23



Cases: (cont’d)                                                                                 Page

Suber v. Guinta, 902 F. Supp. 2d. 591 (E.D. Pa. 2012) ............................ 11

Will v. Mich. Dept. of State Police, 491 U.S. 58, 71 (1989).................. 11, 13

Woodward v. ViroPharma, Inc., No. 3222 EDA 2011,
    2013 WL 1485110 (Pa. Super. Ct. Apr. 3, 2013)........................ 15, 17


Statutes:

Civil Rights Act of 1866,
       42 U.S.C. §1981 ............................................................................ 2, 3


Rules
Federal Rules of Civil Procedure 12(b)(1) ............................................. 1, 18
                                 12(b)(6) .............................. 1, 5, 7, 13, 18
                                 15(a)(2) .................................................. 6




                                                   iii
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 5 of 23




      Defendants, the Republican Caucus of the Pennsylvania House of

Representatives (“Caucus”), Jennifer L. Jones, John Dille, and Stephen

Miskin, each in their official and personal/individual capacities ("Individual

Defendants"), by and through their attorneys, McNees Wallace & Nurick

LLC, hereby submit the following Motion to Dismiss Counts I, II, III, and IV

of Plaintiff's First Amended Complaint pursuant to Rules 12(b)(1) and

12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim

upon which relief may be granted.1 In support of their Motion, Defendants

file this Brief in Support of Motion to Dismiss Plaintiff’s First Amended

Complaint.

I.    PROCEDURAL HISTORY OF THE CASE

      The instant is rooted in a Charge of Discrimination (“Charge”) filed by

Plaintiff against the Caucus with the United States Equal Employment

Opportunity Commission (“EEOC”) on August 9, 2018. Therein, he alleged

that he was subjected to discrimination and retaliation on the basis of his

race, color, religion, national origin, and age. The Charge was dismissed on

August 13, 2018 under a no probable cause determination by the EEOC.


1
  Defendants are cognizant that the Court has previously held that it is premature to
determine whether sovereign immunity is available to Defendants on Plaintiff’s
remaining claims. However, Defendants hereby assert sovereign immunity as to the
Amended Complaint as a prophylactic measure to preclude any future claim of waiver
by Plaintiff.


                                       1
        Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 6 of 23




       Upon dismissal of his Charge, Plaintiff commenced the instant action

on November 9, 2018, by filing a Complaint in the United States District

Court for the Middle District of Pennsylvania (the "Complaint"), averring

several federal and state law claims. Those claims included (I) violation of

Title VII of the Civil Rights Act of 1964 (asserted against the Caucus only);

(II) post-employment retaliation under Title VII of the Civil Rights Act of

1964 (asserted against the Caucus only); (III) violation of Plaintiff’s First

Amendment Rights under the United States Constitution and Section 1983

of the Civil Rights Act of 1866 [sic]; (IV) violation of the Civil Rights Act of

1866, 42 U.S.C. §1981; (V) conspiracy to violate civil rights; (VI) firing

contrary to public policy; (VII) the tort of false light; and (VIII) negligent

supervision of named Defendants (asserted against the Caucus only).

(Doc. 1).

       Defendants filed a Motion to Dismiss the entirety of Plaintiff’s

Complaint on or about January 15, 2019. This Honorable Court granted

that motion in large part, dismissing with prejudice the pre-October 2017

claims in Count I and Counts II, IV, V, VI, and VIII. (Docs. 12 and 13). The

Court dismissed Counts III and VII without prejudice and granted Plaintiff

leave to amend his Complaint in conformity with the Court’s Order. (Doc.

13).



                                       2
        Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 7 of 23




       Plaintiff filed his First Amended Complaint on or about October 14,

2019 alleging the following causes of action against the Caucus and

individual Defendants: (I) violation of Title VII of the Civil Rights Act of 1964

(asserted against the Caucus only); (II) violation of Plaintiff’s First

Amendment Rights under the United States Constitution and Section 1983

of the Civil Rights Act of 1866 [sic] (asserted against all Defendants); (III)

violation of the Civil Rights Act of 1866, 42 U.S.C. §1981 (asserted against

all Defendants); and (IV) the tort of false light (asserted against all

Defendants). (Doc. 14).

       On October 28, 2019, the Defendants filed a Motion to Dismiss

Plaintiff’s First Amended Complaint in its entirety, and file the instant brief in

support thereof.

II.    FACTS ALLEGED IN PLAINTIFF’S COMPLAINT2

       Plaintiff was employed by the Caucus on an at-will basis as a

Communications Specialist 1 – Photographer from April of 1998 through

April 30, 2018. (Doc. 1, ¶14, 33). He claims that during his employment

with the Caucus: he was accused of being a terrorist on September 11,


2
  For purposes of this Motion and the accompanying Brief only, the Defendants will treat
as true all well-pleaded facts in Plaintiff’s Complaint. The Defendants do not admit any
of Plaintiff’s allegations and reserve the right to challenge the veracity of any or all of
Plaintiff’s allegations in any subsequent pleading in this action. In all events, the
Defendants deny that Plaintiff is entitled to the relief sought in the Complaint.



                                            3
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 8 of 23




2001 because of his race, color, religion and national origin; prior to 2013,

he was interrupted periodically while praying at work; in 2013, he was

denied a pay raise; in 2014, he was promised, but never received, a salary

increase; he was mistreated by management after a discussion about then-

Pennsylvania Governor Tom Corbett3; in 2008, various members of the

Caucus expressed a preference for the Christian faith; in 2016, he received

disciplinary counseling due to attendance issues; and he received negative

performance evaluations in February and April 2018 after asking for a pay

increase. Plaintiff further alleges that he was terminated from employment

on April 30, 2018 and that he was escorted from the building by security

after he received notice of his termination.

III.   STATEMENT OF THE QUESTIONS INVOLVED

       A.   WHETHER COUNT I OF THE AMENDED COMPLAINT
            SHOULD BE DISMISSED WITH PREJUDICE FOR FAILURE
            TO STATE A CLAIM UPON WHICH RELIEF MAY BE
            GRANTED?

            Suggested Answer: Yes.

       B.   WHETHER COUNT II OF THE AMENDED COMPLAINT
            SHOULD BE DISMISSED WITH PREJUDICE FOR FAILURE
            TO STATE A CLAIM UPON WHICH RELIEF MAY BE
            GRANTED?

3
  Tom Corbett served as Pennsylvania Governor from January of 2011 through January
of 2015 and so the acts alleged in this averment could not have occurred later than
January 2015, if they occurred at all.



                                         4
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 9 of 23




            Suggested Answer: Yes.

      C.    WHETHER COUNT III OF THE AMENDED COMPLAINT
            SHOULD BE DISMISSED WITH PREJUDICE FOR FAILURE
            TO STATE A CLAIM UPON WHICH RELIEF MAY BE
            GRANTED?

            Suggested Answer: Yes.

      D.    WHETHER COUNT IV OF THE AMENDED COMPLAINT
            SHOULD BE DISMISSED WITH PREJUDICE FOR FAILURE
            TO STATE A CLAIM UPON WHICH RELIEF MAY BE
            GRANTED?

            Suggested Answer: Yes.

IV.   ARGUMENT

      Sovereign immunity is a challenge to a Court's subject matter

jurisdiction and, therefore, is determined pursuant to Federal Rule of Civil

Procedure 12(b)(1). See Constitution Party of Pa. v. Aichele, 757 F.3d 347,

357-58 (3d Cir. 2014). When a defendant asserts that plaintiff's claims are

barred by sovereign immunity, it constitutes a facial attack on jurisdiction as

opposed to a factual attack. See Id. at 357-59. Thus, the Court accepts

the allegations in the complaint as true and utilizes the standard for

dismissal under Rule 12(b)(6). Id. at 358.

      In accordance with Rule 12(b)(6), a complaint must be dismissed

where it fails to state a claim upon which relief may be granted. When

ruling on such a motion, the Court must accept as true all well-pleaded

                                      5
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 10 of 23




allegations in the complaint and all reasonable inferences that can be

drawn therefrom. Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The

Court, however, need not make unwarranted factual inferences or credit

"bald assertions" or "legal conclusions." Id.; see also, Benak v. Alliance

Capital Mgmt. L.P., 435 F.3d 396, 400-01 (3d Cir. 2006).

      Under Federal Rule of Civil Procedure 15(a)(2), "[t]he court should

freely give leave [to amend] when justice so requires." District courts have

discretion to deny a plaintiff's request to amend their complaint, however, "if

it is apparent from the record that (1) the moving party has demonstrated

undue delay, bad faith or dilatory motives, (2) the amendment would be

futile, or (3) the amendment would prejudice the other party." Lake v.

Arnold, 232 F.3d 360, 373 (3d Cir. 2000). An amendment of a complaint is

futile if "the amendment would not cure the deficiency in the original

complaint or if the amended complaint cannot withstand a motion to

dismiss." Massarsky v. General Motors Corp., 706 F.2d 111, 125 (3d Cir.

1983). Where a court explicitly identifies the deficiencies of the Plaintiff’s

Complaint and Plaintiff fails to cure those deficiencies in an Amended

Complaint, it may be presumed that further amendment is futile. See, e.g.,

Schutt v. Melmark, Inc., 2017 U.S. Dist. LEXIS 61885 (E.D. Pa. 2017).




                                      6
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 11 of 23




      A.    COUNT I OF THE AMNEDED COMPLAINT SHOULD
            BE DISMISSED FOR FAILURE TO STATE A CLAIM
            UPON WHICH RELIEF MAY BE GRANTED

      Count I should be dismissed pursuant to Rule 12(b)(6) because the

Complaint fails to state a claim upon which relief can be granted. The

Amended Complaint alleges that the Caucus created a hostile working

environment, discriminated against Plaintiff, and that the Caucus retaliated

against Plaintiff for complaining of discrimination.

      Other than in the Amended Complaint’s statement of facts, Plaintiff

does not allege any additional discriminatory acts by the Caucus. The

statement of facts is insufficient to support a Title VII claim for several

reasons.

      First, The Amended Complaint fails to set forth facts establishing a

hostile work environment claim. To state such a claim, a plaintiff must

plead facts sufficient to establish that (1) he suffered intentional

discrimination "because of" his protected traits; (2) the discrimination was

severe or pervasive; (3) the discrimination detrimentally affected him; (4)

the discrimination would have detrimentally affected a reasonable person in

the same position; and (5) the existence of respondeat superior liability.

Betz v. Temple Health Sys., 659 Fed. Appx. 137 (3rd Cir. 2016). Hostile

work environment claims are different from discrete acts of discrimination,



                                       7
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 12 of 23




in that the very nature of hostile work environment claims “involve repeated

conduct.” Amtrak v. Morgan, 536 U.S. 101, 115 (2002) .

      In contrast to hostile work environment claims, "termination, failure to

promote, denial of transfer, refusal to hire, wrongful suspension, wrongful

discipline, denial of training, [and] wrongful accusation" are discrete acts for

which the limitations period begins to run from the date of the act” under

Title VII. O’Connor v. City of Newark, 440 F.3d 125, 127 (3d Cir. 2006).

      The Amended Complaint does not state a claim for hostile work

environment because Plaintiff fails to allege any conduct on behalf of the

Caucus which was repeated or continuing in nature. At most, he asserts

that that he was subjected to discrete events throughout his employment,

such as denial of pay raises.4 Also fatal to any purported hostile work

environment claim is plaintiff’s failure to allege that any purported

discriminatory conduct detrimentally affected him or that such conduct

would similarly affect a reasonable person in his position. Accordingly, he

has not stated a claim for relief under a hostile work environment theory

pursuant to Title VII.




4
 As discussed further below, he does not aver that these discrete events
were based on any Title VII-protected characteristic.


                                       8
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 13 of 23




       Plaintiff has likewise failed to adequately plead a discrimination claim

under Title VII. Specifically, the Amended Complaint does not aver that

any alleged discrete act of discrimination, which occurred within the

applicable statute of limitations, was based on any characteristic protected

by Title VII. The Amended Complaint also fails to assert that Plaintiff’s

termination from employment was predicated upon any protected trait.

Because Plaintiff has failed to relate any alleged discrete event of

discrimination to a Title VII protected characteristic, the Amended

Complaint does not state a claim for relief on a discrimination theory under

Title VII.

       Finally, Count I of the Amended Complaint should also be dismissed

because it fails to state a claim for retaliation under Title VII. The Third

Circuit has recognized that “a general complaint of unfair treatment is

insufficient to establish protected activity under Title VII" and "[o]pposition

to an illegal employment practice must identify the employer and the

practice—if not specifically, at least by context." Curay-Cramer v. Ursuline

Acad. of Wilmington, Delaware, Inc., 450 F.3d 130, 135 (3d Cir. 2006).

       In the Amended Complaint, Plaintiff fails to plead that he made any

more than general complaints of unfair treatment to the Caucus over the

years. This is so because he does not aver that he complained of an



                                       9
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 14 of 23




unlawful practice either specifically or by context. At best, Plaintiff claims to

have expressed disappointment in unfavorable performance reviews and

unrealized pay increases. However, Plaintiff does not assert that any of the

actions complained of were the result of unlawful discrimination or that he

made any such assertions while making these complaints. Therefore, he

cannot claim to have engaged in protected activity under Title VII by virtue

of his general complaints to the Caucus. Thus, the Amended Complaint

does not state a claim for retaliation under Title VII.

      Accordingly, Count I of Plaintiff’s Amended Complaint should be

dismissed in its entirety, with prejudice, for failure to state a claim upon

which relief may be granted.

      B.    COUNT II OF THE AMNEDED COMPLAINT SHOULD
            BE DISMISSED FOR FAILURE TO STATE A CLAIM
            UPON WHICH RELIEF MAY BE GRANTED

      Count II of the Amended Complaint should also be dismissed in its

entirety, with prejudice, for failure to state a claim upon which relief may be

granted. As stated in Defendants’ prior Motion to Dismiss, to state a claim

for civil rights violation under Section 1983, a plaintiff must show that (1)

the conduct complained of was committed by a person acting under the

color of state law; and (2) the conduct complained of deprived plaintiff of

rights, privileges, or immunities secured by the law or Constitution of the



                                       10
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 15 of 23




United States. Parratt v. Taylor, 451 U.S. 527 (1981). The Caucus is not

subject to liability under Section 1983 “on the operation of respondeat

superior.”   Suber v. Guinta, 902 F. Supp. 2d. 591 (E.D. Pa. 2012).

Furthermore, all Defendants must be personally involved in the alleged

wrong in order to be liable to Plaintiff on his Section 1983 claim. Robinson

v. City of Pittsburgh, 120 F.3d 1286, 1294 (3rd Cir. 1997). The pleading

threshold in this regard is clear; each named Defendant must be shown

through the Amended Complaint’s allegations, to have been personally

involved in the events or occurrences upon which the claim is based.

Rizzo v. Goode, 423 US 362 (1976).

      Additionally, the Supreme Court has long-held that when States and

their officials acting in their official capacity are sued for money damages

under 42 U.SC. 1983, the United States Supreme Court has held that they

are not “persons” within the meaning of Section 1983 and therefore such

claims must fail.    Will v. Mich. Dept. of State Police, 491 U.S. 58, 71

(1989).

      Finally, “the correct statute of limitations for §§ 1981 and 1983 actions

is the state statute of limitations for personal injury tort actions.” Napier v.

Thirty or More Unidentified Federal Agents, etc., 855 F.2d 1080, 1087 (3d

Cir. 1988). Pennsylvania has a two-year statute of limitations for personal



                                      11
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 16 of 23




injury tort actions, which begins to run on the date of injury. Dubose v.

Quinlan, 173 A.3d 634, 637 (Pa. 2017).

      Under these well-established legal principles, Count II of the

Amended Complaint fails.        The claim is wrought with vagueness and

generality. Plaintiff continues the quest to satisfy his pleading burden by

still claiming that unspecified actors within the Caucus violated his First

Amendment rights by taking unspecified, retaliatory action against him for

his engagement in unspecified, constitutionally protected activities. Such

averments are wholly insufficient to state a claim under Section 1983.

      First, as previously discussed by this Honorable Court, Plaintiff does

not claim to have engaged in any specific activity protected by the First

Amendment of the United States Constitution.          The Court’s analysis of

Plaintiff’s Section 1983 under the original Complaint holds true for the

Amended Complaint. In its October 1, 2019 Memorandum, this Honorable

Court astutely noted that Plaintiff “does not plead any activity that could be

conceived as protected speech or activity under the First Amendment

within two years of his firing. He outlines a purported distain by Defendants

for those following the Muslim faith prior to 2016, but even if those facts fell

within the two-year statute of limitations, Plaintiff still provides insufficient

facts to state a claim for relief.” The Amended Complaint remains deficient



                                       12
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 17 of 23




in this regard as it merely re-asserts the same facts and allegations

contained in the original Complaint.

      Moreover, the Amended Complaint does not name a single individual,

let alone any Defendant, who was personally involved in the acts that

allegedly violated Plaintiff’s rights. Even if it had done so, Plaintiff still has

not identified the specific retaliatory conduct he claims to have been

undertaken because of his engagement in activity protected by the First

Amendment.        As before, the vague, bald assertions which constitute

Plaintiff’s Section 1983 claims are insufficient to permit his claim to survive

dismissal under Rule 12(b)(6). Ashcroft v. Iqbal, 556 U.S. 662, 677-78

(2009).

      Lastly, pursuant to Will, supra., Plaintiff’s Section 1983 Claim fails

against the Caucus and all named individual Defendants in their official

capacities because he seeks only money damages under this claim. He

does not claim in the Amended Complaint that any of the individual

Defendants acted outside the scope of their employment with the Caucus

while violating his constitutional rights. Plaintiff also does not assert that

any of these alleged incidents occurred within two years of the filing of the

instant action.




                                       13
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 18 of 23




      As a result of the foregoing, Count II of Plaintiff’s Amended Complaint

must be dismissed in its entirety, with prejudice, for lack of subject matter

jurisdiction and for failure to state a claim upon which relief may be granted.

      C.    COUNT III OF THE AMNEDED COMPLAINT SHOULD
            BE DISMISSED FOR FAILURE TO STATE A CLAIM
            UPON WHICH RELIEF MAY BE GRANTED

      Count III of Plaintiff’s Amended Complaint purports to set forth a

cause of action against all Defendants under Section 1981. This claim has

already been dismissed by the Court, with prejudice.

      In its October 1, 2019 Memorandum and Order, this Honorable Court

dismissed Plaintiff’s Section 1981 claim (stated in Count IV of the original

Complaint) against all Defendants with prejudice. Specifically, the Court

stated that “the Caucus, a division of the Pennsylvania Legislature and

Commonwealth of Pennsylvania, is a state actor, thus, Plaintiff cannot

maintain a Section 1981 claim against it…Accordingly, Plaintiff also cannot

pursue a Section 1981 claim against Jones, Dille, and Miskin in their

individual or official capacities. For these reasons, the court will grant the

Defendants’ motion to dismiss Count IV with prejudice.” (Doc. 12, pp. 9-10).

      The Plaintiff is therefore precluded from re-pleading the Section 1981

claim, because it has already been dismissed by the Court with prejudice.




                                      14
         Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 19 of 23




Count III of the Amended Complaint should be dismissed with prejudice

accordingly.

         D.   COUNT IV OF THE AMNEDED COMPLAINT SHOULD
              BE DISMISSED FOR FAILURE TO STATE A CLAIM
              UPON WHICH RELIEF MAY BE GRANTED

         Count IV of Plaintiff's Amended Complaint purports to state a cause

of action for the intentional tort of false light against all Defendants. The

only factual basis of this claim, according to the Amended Complaint, is

that Defendants allegedly placed him in a false light by having him escorted

out of the Capitol after he was terminated from employment. The Court

has already considered the sufficiency of such assertions, and has held

that they are inadequate to state a claim for relief under the tort of false

light.

         In its October 1, 2019 Memorandum, this Honorable Court observed

that Plaintiff’s assertions about being escorted from the Capital after his

termination from employment are, by themselves, insufficient to sustain a

claim for false light. (Doc. 12, p. 15). The Court reached its conclusion upon

examining several pertinent cases, including Woodward v. ViroPharma,

Inc., No. 3222 EDA 2011, 2013 WL 1485110, at *6 (Pa. Super. Ct. Apr. 3,

2013) (“False conclusions about what observers might think or assume

about the circumstances of appellants’ removal from ViroPharma’s facility



                                       15
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 20 of 23




are not equivalent to false light claims.”); and Smith v. Bell Atl. Network

Servs., Inc., No. 94-1605, 1995 WL 389697, at *4 (E.D. Pa. June 28, 1995)

(dismissing a false light claim in which the plaintiff alleged that she was

escorted out of the building and the defendants did not publicize the “true

reasons” for her demotion). (Doc. 12, p. 15).

      After identifying the fatal flaw in Plaintiff’s original false light claim, the

Court granted Defendants’ Motion to Dismiss without to afford Plaintiff the

opportunity to plead some other factual basis for his claim of false light

against the Defendants. Id.

      Even though he was given this opportunity by the Court, Plaintiff has

failed to muster even a single additional factual averment in support of his

false light claim. Instead, he has simply re-asserted that “Defendants have

placed Plaintiff in a false light by their having him escorted publicly out of

the Capitol in a fashion that was highly offensive and done maliciously, with

knowledge of what the reaction would be of those who witnessed it.” (Doc.

14, ¶ 73). The Amended Complaint states no other facts in support of the

false light claim.

      As previously noted by this Honorable Court, the averments

contained in the Amended Complaint are insufficient to state a claim for the

tort of false light. Indeed, Plaintiff’s “conclusions about what observers



                                        16
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 21 of 23




might think or assume about the circumstances of” his removal from the

Capital “are not equivalent to false light claims.” See, e.g., Woodward and

Smith, supra.

      As before, Plaintiff’s false light claim, which is contained in Count IV

of the Complaint should be dismissed in its entirety with prejudice for failure

to state a claim upon which relief may be granted.

V.    CONCLUSION

      Defendants respectfully submit that dismissal of Plaintiff’s Amended

Complaint with prejudice is appropriate in this matter without further

opportunity to amend. As to each claim previously dismissed, this

Honorable Court explicitly outlined the deficiencies of those claims that

warranted dismissal. It afforded Plaintiff the opportunity to correct those

deficiencies by filing an Amended Complaint.

      For his part, Plaintiff failed to cure those deficiencies and instead

opted to re-plead his claims in a manner nearly identical to that which led

them to be dismissed without prejudice. He essentially started with the

original Complaint, deleted some of the claims that the Court dismissed

with prejudice, and re-filed the document as the Amended Complaint. The

Amended Complaint is so similar to the original pleading that it still includes

the Section 1981 claim that was previously dismissed with prejudice. In



                                      17
       Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 22 of 23




effect, Plaintiff has re-filed the exact portions of the original Complaint that

were deemed deficient and apparently hopes that this time, they will pass

muster.

      At this stage, the Defendants respectfully submit that Plaintiff’s

actions in re-pleading all facts and surviving causes of action in a form

nearly identical to the original Complaint demonstrate that further

amendment of his claims is futile.

      WHEREFORE, for the reasons set forth above and more fully in the

Brief in Support of this Motion, Defendants respectfully request Plaintiff's

Amended Complaint be dismissed in its entirety with prejudice pursuant to

Federal Rules of Civil Procedure 12(b)(1) and (6) for lack of subject matter

jurisdiction and for failure to state a claim upon which relief can be granted.

                                     Respectfully submitted,

                                     McNEES WALLACE & NURICK LLC

                                     By /s/ Adam L. Santucci
                                          Adam L. Santucci
                                          PA ID No. 307058
                                          Micah T. Saul
                                          PA ID No. 307236
                                          100 Pine Street, P.O. Box 1166
                                          Harrisburg, PA 17108
                                          (717) 232-8000

Date: November 11, 2019                     Attorneys for the Caucus and
                                            Named Individual Defendants



                                       18
      Case 1:18-cv-02178-SHR Document 16 Filed 11/11/19 Page 23 of 23




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


KALIM A. BHATTI,                        :
                        Plaintiff       :
                                        :
            v.                          :     NO. 1:18-cv-02178-JEJ
                                        :
REPUBLICAN CAUCUS OF THE                :
PENNSYLVANIA HOUSE OF                   :
REPRESENTATIVES, et. al.                :
                                        :
                        Defendants      :     JURY TRIAL DEMANDED


                    CERTIFICATION OF COMPLIANCE


    The undersigned hereby certifies that the foregoing Brief in Support of

Defendants’ Motion to Dismiss Plaintiff’s Amended Complaint complies with

Local Rule 7.8.    Pursuant to Local Rule 7.8(b)(2), the foregoing brief

contains 3,762 words, exclusive of the cover page, Table of Contents, and

Table of Authorities.



Date: November 11, 2019                 /s/ Adam L. Santucci
                                           Adam L. Santucci
